Title: Enclosure: Invoice to Robert Cary & Company, 12 October 1761
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] October 12th 1761

Invoice of Sundry Goods to be sent by Robert Cary Esqr. and Co. for the use of George Washington—Virginia
 800 Ells Oznabrigs 300 Yds best Cotton 4 pieces best Dutch Blanketting 2 pieces Fearnought 4 dozn pr very large Pld Hose 4 dozn pr of a Size Smaller 2 dozn pair for boys & Girls 2 pieces of Irish Linnen @3/6 1 piece ditto @2/ 2 pieces ditto @1/ 1 piece Irish Oznab: to be soft & white fitting for Negro Servt Shirt 1 piece of fine Cambrick @£5 1 piece course ditto 4 Yds fine Book Muslin @10/ 60 Ells strong bro: Sheeting
 1 Groce bottled Porter to be Packd in Shavings 2 Casks good strong Beer in Bottles 50 Bags of Salt from Liverpool

   1 Fifty Gallon Still with every thing compleat—the Worm and Pipe to be very good 2 Good Cheeses of abt 20 lb. each
 5 M 2d. Nails 5 M 3d. Ditto 25 M 4d. Ditto 10 M 6d. Ditto 25 M 8d. Ditto 20 M 10 ditto 5 M 2 Brads 5 M 3d. Brads 5 M 4 Ditto 5 M 6 Ditto 3 pair flat Irons 6 Spring Stock Locks 6 best steel Garden Spades 1 dozn pr HL Hinges pretty large 6 Broad Axes 6 best drawing knives 6 large claw hammers 6 broad Chissels—Inch & ½ wide 12 Narrow ditto—Inch; & ¾ Inch do 6 Gouges 1 dozn Augers sorted 6 pr Steel Compasses 6 two foot Rules 1 dozn Chalk Lines 2 dozn box handled Gimblets 2 Bramble Scythes 1 dozn Scythe Stones 6 dozn blunt handsaw files 6 dozn Ditto Whipsaw Ditto
 12 Loaves dble refind Sugar 12 ditto single Ditto Do 6 lb. best Hyson Tea 4 lb. good green Ditto A Case of Pickles 6 lb. best flour of Mustard 50 lb. White Bisquet 12 lb. Pepper 1 lb. Nuts ½ lb. Mace ½ lb. Cloves ½ lb. Cinnamon 1 Jarr of best Raisons 1 Ditto Currants 3 Pecks Almonds in the Shell 20 Groce best Corks
 1 dozn breakfast Cups & as many Sawcers of China 1 dozn China Custard Cups 1 dozn China Tart Pans 10 lb. brown thread 1 lb. Nuns ditto—sorted 6 lb. Shoemakers Ditto  1 Groce Silverwashd Coat Buttons 1 Ditto Ditto breast—ditto to be plain and Cheap & almost flat topd 1 Diamond fixd for cutting Glass 6 Search Bottoms 12 Course Sieves 1 dozn fashionable Pocket Handk. 1 Rheam good writing Paper ½ Rheam of the worst kind
 1 M Needles sorted 6 Strong Cork Screws 1 lar: Iron Chafg Dish for Tea kettle 3 lb. fig Blue 1 lb. Powderd Do  2 pair large Horse Scissars 2 pr neat Small Do in Sheaths 6 Rolls black. Ball 6 large hair Brooms 6 Mops 12 brass Thimbles—sorted 1 Groce wire Shirt buttons 1 Groce playing Cards 1 pr dice for Backgammon Tables
 500 lb. white Lead ground in Oyl 100 lb. Spanish brown Do 10 Gallons Lamp Oyl
 1 Black Satten Capuchin 2 pair black Satten Shoes 1 pair white Sattin Ditto 2 pr Everlasting Ditto—all to be large fours 4 pair Womens fine thrd Hose 4 pair Do—fine Cotton Do 1 dozn pr kid Mitts—½ dozn pr Gloves 6 knots & breast knots

 2 Cheap fashion[abl]e fans 2 french Necklaces 2 Egrets to suit Do 4 pieces diaper Tape for binding 2 pieces Narrow Ditto 4 M Miniken Pins 4 M short Whites 4 M Corkg Ditto
 4 Gallon’s Rhenish Wine—in pint B. 3 Gallons Canary—in Ditto
 8 Oz. Diascordium 8 Oz. Venice Treacle 8 Oz. Spirits Hartshorne 8 Oz. Salvolatili 8 Oz. Spirits Lavender 8 Oz. Liquid Laudanum 1 Quart Spirits of Wine 1 Quart Do Camphorated 4 Oz. Camphire 8 Oz. Crude Opium 2 lb. Jesuits Bark prepard 1 lb. Ointment Marsh Mallow 4 Oz. Salts of Salarmoniac 4 lb. Pearle Barley 4 lb. Sago 2 lb. Saloop 2 Bushels good Tares
 12 pair course strong Shoes for Servts—midling large 6 pair midling fine worstd Hose 6 pr Norway doe Gloves—above the middle size & to have long Finrs
 for myself of Didsbury—4 pr Mens neat Shoes 2 pr Ditto pumps 2 pr Ditto Boots pr Mea[sur]e
 1 pair neat Silver Spurs Something proper for 4 Suits of Summer Cloaths for Servants—Buttns & all necessary trimmings to be sent with the Cloth
 A proper kind of Drill Plow for Turnips—to be made by a good hand, light and well fitted A proper Hoe plow for Ditto 1 Neat Hogskin Saddle with a Saddle Cloth & Housing joind in one; the Cloth to be very good and of a light or light brown Colour—& to have a very small edging of Silver embroidery round it 1 Strong Portmanteau Saddle to be well fitted and to have a spare Mail Pillion 1 Good Portmanteau of a midling Size 1 Convenient Portmanteau Trunk also of middle size 1 pair of Stays of Jeans—pr measure sent 3 pair Leathr Shoes [and] 1 pair Callimanca Do—size 6s.

Go: Washington

